Citation Nr: 1416234	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  12-16 994	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for high cholesterol/triglycerides, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a headache disability, to include as secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for a cardiac disability, to include as secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Togus, Maine.  In that decision, the RO denied entitlement to service connection for skin cancer, elevated cholesterol and triglyceride levels, hypertension, a lumbar strain with degenerative disc disease, migraine headaches, and atrial fibrillation.  The RO in Indianapolis, Indiana currently has local jurisdiction over the Veteran's claims.

The Veteran testified before the undersigned at a January 2014 videoconference hearing at the RO and a transcript of that hearing has been associated with his claims folder.  At that time, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107 (a)(2) (West 2002).  The record was also held open for 60 days to allow for the Veteran to submit additional evidence.  In March 2014, the Veteran submitted a private medical opinion.  The Veteran's representative waived RO review of the evidence.  See 38 C.F.R. §20.1304(c) (2013).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2013) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

During a September 2012 VA examination, the Veteran reported that he was unable to work as a result of his diagnosed skin cancer.  As the Board is granting service connection for skin cancer, the issue of entitlement to a TDIU has been raised by the record.  In addition, the Veteran's representative raised the issue of entitlement to service connection for a psychiatric disability (to include as secondary to service-connected disabilities) by way of an August 2013 letter.  The issues of entitlement to service connection for a psychiatric disability and entitlement to a TDIU have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issues of entitlement to service connection for high cholesterol/triglycerides, hypertension, a low back disability, a headache disability, and a cardiac disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's current skin cancer is the result of in-service herbicide exposure.


CONCLUSION OF LAW

The Veteran's current skin cancer was incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307 (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A December 2011 examination report from the J. Graham Brown Cancer Center includes a diagnosis of Stage IV malignant melanoma.  Also, as the Veteran served in Vietnam, he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Thus, current skin cancer and in-service herbicide exposure has been demonstrated.

The only expert medical opinion pertaining to the etiology of the Veteran's current melanoma reflects that it is related to herbicide exposure in service.  In a March 2014 letter, Donald M. Miller, MD/PhD reported that he was a melanoma specialist with 35 years of experience with the disease and that he was treating the Veteran for melanoma.  Dr. Miller opined that as a result of the Veteran's exposure to a variety of exfoliates in Vietnam, his metastatic melanoma was "clearly related to environmental exposure."  This opinion was based upon a review of cited medical literature which studied the cancer incidence and mortality in veterans who were exposed to dioxin-contaminated herbicides in Vietnam.  The study demonstrated a significant increase in malignant melanoma that was related to exposure.  Dr. Miller concluded that these findings directly applied to the Veteran's case.

The March 2014 opinion was based upon treatment of the Veteran and a review of medical literature and his reported history and it is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  There are no medical opinions contrary to that of Dr. Miller's opinion.

In light of the above opinion, and when reasonable doubt is resolved in favor of the Veteran, the criteria for service connection for the currently diagnosed skin cancer have been met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Hence, service connection is granted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


ORDER

Service connection for skin cancer is granted.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran contends that he has a current low back disability which is related to back problems that he experienced in service.  At his hearing, he testified that he injured his back during service while lowering a desk.  Service treatment records include reports of treatment for various back problems between September 1968 and January 1970.  The Veteran claims that he continued to seek treatment for his back shortly following his separation from service and that he has experienced a continuity of back symptomatology in the years since service.

With respect to the claimed headache and cardiac disabilities, the Veteran primarily contends that these disabilities are related to his service-connected diabetes mellitus.  However, he also reported during a December 2009 VA examination that he had experienced migraine headaches prior to his diagnosis of diabetes mellitus since his 20s or younger.  

The December 2009 VA examination report reveals that the Veteran has been diagnosed as having a lumbar strain, lumbar degenerative disc disease, migraine headaches, and atrial fibrillation.  The physician who conducted the examination opined that he could not provide an opinion as to whether the Veteran's current low back disability was related to service without resort to mere speculation.  He explained that the Veteran's service treatment records included a report of recurrent back pain prior to service following a motor vehicle accident, but that there was no baseline data.  He did experience recurrent back pain in service, but x-rays were within normal limits.  Also, there were no records of back pain from the time the Veteran separated from service in 1970 until 2009.

The December 2009 examiner also opined that the Veteran's diagnosed migraine headaches and atrial fibrillation were not caused by, a result of, or permanently aggravated by his service-connected diabetes mellitus.  With respect to migraines, the examiner reasoned that the Veteran reported that migraine headaches long pre-dated his diagnosis of diabetes.  Also, there was no evidence that the migraines were aggravated by diabetes. 

As for the diagnosed cardiac disability, the examiner explained that both atrial fibrillation and diabetes were diagnosed in February 2009 and that the diabetes had been controlled by one oral medication.  Furthermore, the Veteran had other risk factors for atrial fibrillation, such as age, hypertension, mild concentric left ventricular hypertrophy, and septal hypertrophy.

The December 2009 opinion pertaining to the Veteran's low back disability is not wholly sufficient because it is partly based on a conclusion that the Veteran had pre-existing back problems prior to service.  However, a veteran is presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at examination for entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).

The Board acknowledges that the Veteran reported a history of back problems following a motor vehicle accident on a January 1968 report of medical history form completed for purposes of entrance into service.  Although the Veteran is competent to do so, a veteran's report of history without an independent basis in the record is insufficient to rebut the presumption of soundness.  Miller v. Brown, 11 Vet. App. 345 (1998).  There is no other evidence of a pre-existing back disability and the Veteran's January 1968 entrance examination was normal.  Thus, he is presumed sound at service entrance and such presumption has not been rebutted.  38 U.S.C.A. § 1111.

In addition, the December 2009 opinion is partly based on a lack of objective clinical evidence of treatment for back problems for many years after service and the examiner did not acknowledge or comment on the Veteran's reports of having sought treatment for his back shortly following his separation from service and of a continuity of back symptomatology in the years since service.  In this regard, a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Furthermore, the December 2009 statement that an opinion as to the etiology of the Veteran's current low back disability could not be provided without resort to speculation tends to not weigh heavily against the claim.  Thus, a remand is necessary to obtain a new opinion as to the etiology of the Veteran's current low back disability.

The December 2009 opinions pertaining to the Veteran's migraine headaches and atrial fibrillation are also not wholly sufficient because they only addresses whether the disabilities were caused or aggravated by the Veteran's underlying diabetes.  However, the Veteran has submitted information concerning the potential side effects of the diabetes medication Metformin.  Such side effects include headaches and an irregular heartbeat.  In light of this information and the fact that the Veteran's medical records indicate that he has been prescribed Metformin for his diabetes, an opinion is necessary as to whether the claimed headache and cardiac disabilities are related to, or aggravated by, his diabetes medication.

Also, despite the fact that the Veteran has reported a history of headaches dating back to his 20s or younger, no opinion has been provided as to whether the current headache disability is directly related to service.  Hence, a remand is also necessary to obtain new opinions as to the etiology of the current headache and cardiac disabilities.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, the VCAA requires VA to make reasonable efforts to assist a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to assist a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The December 2009 VA examination report reflects that the Veteran began receiving VA treatment for a cardiac disability, hypertension, and diabetes in February 2009.  The examination report also includes references to specific VA treatment records dated in February 2009.  Although a May 2012 statement of the case indicates that VA treatment records from the VA Medical Center (VAMC) in Louisville, Kentucky and dated since February 2009 were reviewed, the paper claims file currently before the Board and the paperless records in the Virtual VA system only include treatment records from this facility dated since June 2009. 

Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b), (c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, these issues are REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a low back disability, headaches, a cardiac disability, hypertension, any disability manifested by high cholesterol/triglycerides, and diabetes mellitus from the Louisville VAMC, dated from February 2009 through June 2009 and from October 2012 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current low back disability. All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current low back disability (i.e. any low back disability identified since September 2009), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current low back disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's back problems in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on all low back disabilities identified since September 2009, all instances of treatment for back problems in the Veteran's service treatment records, and the Veteran's reports of having sought treatment for back problems shortly following his separation from service and of a continuity of symptomatology in the years since service.  The examiner is advised that despite the Veteran's report of back problems prior to service on the January 1968 report of medical history form, he is presumed to be in sound condition at the time of entrance into service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so. 

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Also, schedule the Veteran for a VA examination to determine the etiology of his current headache disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current headache disability (i.e. any headache disability identified since September 2009), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current headache disability had its onset during service or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current headache disability was caused (in whole or in part) by the Veteran's service-connected diabetes mellitus and/or medications taken for diabetes?

(c)  Is it at least as likely as not (50 percent probability or more) that the current headache disability was aggravated (made chronically worse) by the Veteran's service-connected diabetes mellitus and/or medications taken for diabetes?

If any current headache disability was aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the examiner must acknowledge and comment on all headache disabilities identified since September 2009 and the Veteran's reports of having experienced headaches since his 20s or younger.   

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so. (The absence of evidence of treatment for headaches in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Also, schedule the Veteran for a VA examination to determine the etiology of his current cardiac disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current cardiac disability (i.e. any cardiac disability identified since September 2009), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current cardiac disability had its onset during service or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current cardiac disability was caused (in whole or in part) by the Veteran's service-connected diabetes mellitus and/or medications taken for diabetes?

(c)  Is it at least as likely as not (50 percent probability or more) that the current cardiac disability was aggravated (made chronically worse) by the Veteran's service-connected diabetes mellitus and/or medications taken for diabetes?

If any current cardiac disability was aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the examiner must acknowledge and comment on all cardiac disabilities identified since September 2009.   

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so. (The absence of evidence of treatment for cardiac problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  Review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

6.  Finally, re-adjudicate the claims remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case.  After the Veteran is given opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


